As it is now found that the contract of sale from the plaintiffs to Yeaton was made and executed in Massachusetts, and that the lien reserved was valid by the law of Massachusetts without further formality, the failure to comply with the requirements of oath and record necessary to validate such a contract in this state (P.S., c. 140, ss. 23, 24) does not destroy the plaintiffs' title. The reservation to the seller of title to the goods until payment, valid within the jurisdiction where the contract was made and the goods delivered, was not rendered invalid by the fact that Yeaton subsequently brought the property within this jurisdiction. Upon this point the case cannot be distinguished from Cleveland Machine Works v. Lang, 67 N.H. 348, where the question was fully considered and determined adversely to the defendant here.
Judgment for the plaintiffs.
BLODGETT, J., did not sit: the others concurred. *Page 298